USCA4 Appeal: 22-2058      Doc: 9        Filed: 12/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-2058


        ANTHONY G. BRYANT,

                            Plaintiff - Appellant,

                     v.

        STATE FARM INSURANCE COMPANIES,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:21-cv-02956-DCN-MGB)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Anthony G. Bryant, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2058      Doc: 9        Filed: 12/22/2022     Pg: 2 of 2




        PER CURIAM:

              Anthony G. Bryant appeals the district court’s order requiring him to pay the full

        filing fee for his civil action. We have reviewed the record and find no reversible error.

        Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

        reasons stated by the district court. Bryant v. State Farm Ins. Cos., No. 2:21-cv-02956-

        DCN-MGB (D.S.C. Sept. 29, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2